DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 10-20 are directed to a computation of a transcendental function based on partitions of an input. The claims clearly recite mathematical concepts that including implementing a plurality of activation functions of a neural network, mappings the partitions of an input number according a mathematical relationship, providing an output number by mathematically combining the results of mappings, computing integer parts, fractional part, exponent and mantissa of input/output.  Thus, the claimed invention fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements recited in the claims is merely an input buffer and output buffers which are generic computer components for holding input and output numbers.  Therefore, the recitations of these additional elements in the claims, both individually and in combination, are no more than a recitation of a generic computer that is invoked merely as a tool for implementing the abstract idea, Thus, these additional elements fail to 
 	Claims 1-20 fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims are merely in input buffer and output buffer for holding input and output number that amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore, the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Thus, claims 10-20 are not patent eligible as being directed to an abstract idea without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) 103 as being unpatentable over Mangnall et al. (2020/0293315).
 	 As per claims 1,10 and 19,  Mangnall disclose in figure 1 an apparatus, a processing unit configured to execute a neural network, the processing unit comprising a plurality of arithmetic logic units (neurons) configured to implement a plurality of activation functions of the neural network (see figure 1a), wherein at least one arithmetic logic unit of the plurality of arithmetic logic units (see figure 5) comprises: comprising: a plurality of lookup tables (LUTs) (LUTa-LUTc) configured to map partitions of bits (a,b,c) representative of an input number to values of a transcendental function of the bits representative of the input number, wherein the input number is in a first floating-point format (see paragraph [0089]); and output circuitry (320,445), see figure 6) configured to combine the values of the transcendental function to produce an output number in a second floating-point format (see paragraph [0096]), wherein the output number is equal to the transcendental function of the input number.  It is noted that does not specifically discloses the second floating format is different than the first floating point format.  However, before the filling date of the claimed invention the feature would have been an obvious modification to a person of ordinary skill in the art from the teaching of Mangnall, because the teaching of Mangnal in paragraph [0024] that “the bit sequence of most significance accesses a look up table which has the longest entries, the length 
 	As per claims 2 and 11, Mangnall disclose in figure 5 addresses of the plurality of LUTs are indicated by the partitions of the bits representative of the input number.  
 	As per claims 5,14 and 20, Mangnall disclose in figure 6 the transcendental function is a binary anti-logarithm function (exponential function), and further comprising: integer/fraction extraction circuitry (405,410) to generate integer bits and fraction bits based on a sign bit, exponent bits, and mantissa bits that represent the input number in the first floating-point format (see paragraph [0090]).  
 	As per claims 6 and 15, Mangnall disclose in figure 5 the partitions of the bits representative of the input number comprise partitions of the fraction bits representative of the input number, and wherein the plurality of LUTs map the partitions of the fraction bits to values of mantissa bits of the binary anti-logarithm of inputs between zero and one (partitions of fraction), when represented in the first floating-point format (see paragraph [0091]).  
 	As per claims 7,8,16 and 17 Mangnall disclose in figure 6 first converter (302b) configured to generate mantissa bits (My) representative of the output number in the second floating-point format based on the fractions of the anti-logarithm; and second converter configured (410) to generate output exponent bits (Ey) based on the sign bit and the integer bits, and the output circuitry (445)  configured to to combine the output 

Claims 3-4,9,12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangnall et al. (2020/0293315).
As per claims 3-4,9,12-13 and 18, it is noted that Mangnall does not specifically disclose an apparatus for performing a binary logarithm function.  However, Mangnall discloses in paragraph [0062] that the disclosed apparatus may be applied of evaluating logarithmic function.  Thus, it would have been an obvious application and modification to a person of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mangnall in figure 5 and 6 for evaluating either one of both a binary logarithm function and binary anti-logarithm function in order to increase the performance and flexibility of the apparatus.  Further, the feature of mapping inputs between a range of one and two in evaluating a binary logarithm function is well-known in the art, and thus would have been an obvious modification in evaluating a binary logarithm function.  

Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive with respect to the rejections under 101 of claim 10-20 and the above 103 rejection. 
 	Regarding the 101 rejection of claims 10-20, the examiner respectfully submits that the claims are clearly directed a computation of a transcendental function based on partitions of an input and clearly recites mathematical concepts that including mappings 
	Regarding the 102 and 103 rejections, applicant’s arguments are not persuasive 
 because the specification of the present application discloses the second floating format can be the same as or different from the first floating point format which is no more than a matter desire choice.  In addition, the teaching of Mangnal in paragraph [0024] that “the bit sequence of most significance accesses a look up table which has the longest entries, the length of those entries preferably equaling the precision length of the result” rather than of the input, clearly suggests that the result floating point format is not necessary the same as the input floating point format. Therefore, the feature of having the second floating format different than the first floating point format would have been an obvious modification to a person of ordinary skill in the art from the teaching of Mangnall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182